Title: Enclosure III: George Hammond to Edmund Randolph, 18 June 1794
From: Hammond, George
To: Randolph, Edmund


                  
                     Sir,
                     Philadelphia 18 June 1794
                  
                  I have had the honor of receiving your letter of this date, inclosing the President’s determination with respect to the space of twenty four hours to be allowed to elapse from the departure, from Ports of the United States of vessels belonging to one of the belligerent Powers previously to their being followed by ships of war or other armed vessels belonging to another belligerent Power: but when I reflect that you have never even acknowledged the receipt of a letter which I addressed to you on the 25th of February, and in which I requested you to inform me whether or not "this principle was intended to be recognized by this Government," and that in consequence of the refusal of this Government to establish some principle of this nature at that period, his Majesty’s frigate Dædalus and some british merchant vessels were detained in the Port of Norfolk, from the beginning of February to the 19th of May last, by the presence of a superior french force, which was not restrained during that interval from
                     
                     instituting a regular succession of cruizers from that port—I do not now esteem it incumbent upon me to comply with your requisition of promulgating the President’s actual determination to the commanders of his Majesty’s ships of war or of other armed vessels, until I shall learn the pleasure of my Court upon the subject.
                  I cannot however avoid adding, that it is a circumstance too singular to be overlooked, that the determination of the Government on this Point should not be announced to me, until the very day on which intelligence has been received here of the arrival of a British squadron in an american Port.  I have the honor to be with respect, Sir, Your Most obedient humble servant,
                  
                     Geo. Hammond
                  
               